                                              UNITED STATES DISTRICT COURT                 SQPl1l,.t§.§SED
                                               EASTERN DISTRICT OF MISSOURI
                                                    EASTERN DIVISION                       JAN 15 2020
                                                                 )                       U. S. DISTRICT COURT
            UNITED STATES OF AMERICA,                                                  EASTERN DISTRICT OF MO
                                                                 )                              ST.LOUIS
                                        Plaintiff,               )
                                                                 )       ~~~~~~~~~~~
            v.                                                   )
                                                                 )       4:20CR00040 SEP/NCC
            CRAIG SPRUILL,                                       )
                                                                 )
                                       Defendant.                )

                                                        INDICTMENT
                                                                     \
                                                        COUNT ONE
                   The Grand Jury charges that:

                    On or about November 21, 2019, in St. Louis County, within the Eastern District of

        -   Missouri,

                                                     CRAIG A. SPRUILL,

            the defendant herein, did knowingly obstruct, delay and affect, and attempt to obstruct, delay and

            affect, interstate commerce and the movement of articles and commodities in such commerce, by

            robbery of Image Recovery Service.

                   In violation of Title 18, United States Code, Section 1951(a) and punishable under Title

            18, United States Code, Section 1951 (a).

                                                        COUNT TWO

                   The Grand Jury further charges that:

                   On or about November 21, 2019, in St. Louis County, within the Eastern District of

            Missouri,

                                                     CRAIG A. SPRUILL,

            the defendant herein, did knowingly possess and brandish a firearm, during and in relation to a




-------·------··---·-··    ---·-···--··-·
crime ofvfolence for which he may be prosecuted in a court of the United States, that is

interfering with commerce by robbery, in violation of Title 18, United States Code, Section

1951, as alleged in Count One of this in4ictment.

       In violation of Title 18, United States Code, Section 924(c)(1 ), and punishable under

Title 18, United States Code, Section 924(c)(1 )(A)(ii).

                                                            A TRUE BILL



                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney



GREGORY M. GOODWIN, #65929MO
Special Assistant United States A11;omey
